ORDER

PER CURIAM:
AND NOW, this 19th day of April, 1999, on certification by the Disciplinary Board that the respondent, GERALD MARK ALSTON, who was suspended by Order of this Court dated January 26, 1999, consistent with the Order of the United States Bankruptcy Court for the Eastern District of Pennsylvania dated August 19,1998, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, GERALD MARK ALSTON, is hereby reinstated to active status, effective immediately.